Citation Nr: 1111024	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1987 to November 1987 and from July 2004 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  [The jurisdiction of this appeal, however, remains with the RO in St. Louis, Missouri.  

The issues of entitlement to service connection for a skin rash and for a disability manifested by insomnia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was not sound on entrance to his second period of active duty, as his GERD was noted on service enlistment.  

2.  Evidence clearly and unmistakably demonstrates that the Veteran's pre-existing GERD did not increase in severity beyond its natural progression during his second period of service.  


CONCLUSION OF LAW

The Veteran's pre-existing GERD was not aggravated by his second period of active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claim of entitlement to service connection for GERD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A pre-decisional July 2006 letter fully satisfied the duty to notify provisions pertaining to this issue.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Specifically, the Veteran was notified of  the information and evidence necessary to substantiate his service connection claim; which evidence, if any, he will obtained and which evidence, if any, will be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Further, the Veteran's service treatment records and VA treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue on appeal exists and further efforts to obtain records would be futile.

The Veteran was afforded pertinent VA examinations in September 2006 and January 2008.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that collectively the VA examinations obtained in this case are adequate as they were predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; and document and consider the Veteran's complaints and symptoms.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Law and Analysis

Applicable law provides that service connection will be granted if it is shown that a veteran has a disorder resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303 (2010). 

Generally, in order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board notes that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

Subsequently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

Further, although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service). 

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be taken as indication of no aggravation.  An opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  Further, such medical questions must be addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In the present appeal, a July 2004 report of medical assessment shows a history of treatment for acid reflux and also indicates that, at that time, the Veteran was taking Nexium and had noted that he had previously received medical care for acid reflux.  The Veteran's history of treatment for GERD was clearly noted on the July 2004 medical assessment on enlistment for his second period of active service in accordance with the requirement for notation as set forth by 38 C.F.R. § 3.304(b).  Accordingly, and based on this evidence, the Board concludes that the Veteran was not sound on entrance to his second period of active duty.  38 U.S.C.A. § 1111.  

Thus, the Board must now address whether the Veteran's pre-existing GERD was aggravated by his second period of active service in accordance with 38 U.S.C.A. § 1153.  Indeed, throughout the current appeal, the Veteran has contended that his pre-existing GERD was aggravated by such service.  [The Veteran does not contend, and the evidence of record does not show, that his GERD originated in, or is in any way associated with, his first period of active duty from July 1987 and November 1987.]  Service treatment records from 2005 and 2006 show ongoing treatment for GERD with a prescription for Nexium.  

In addition, post-service treatment records show ongoing treatment for GERD.  In September 2006, the Veteran was afforded a VA examination in which the examiner diagnosed mild GERD with no evidence of hernia.  He noted that the Veteran's currently weighed 274 pounds and that he had indicated that he had gained 25 pounds in the last seven or eight months.  The examiner did not provide a medical opinion regarding the etiology of this disorder.

In January 2008, the Veteran was afforded a second VA examination.  The examiner noted the Veteran's complete  GERD treatment history and noted that the Veteran was overweight.  He remarked that testing showed mild GERD and opined that the Veteran's GERD was not aggravated by service.  He noted the Veteran's weight on service entry was 245 pounds and that his current weight was 285.  He acknowledged the Veteran's in-service weight gain and opined that such weight gain, as well as a change in medication, likely exacerbated the Veteran's GERD symptoms during service, but such aggravation was not permanent because the Veteran's symptoms abated with treatment.  The examiner then reasoned that the Veteran's current symptoms were more likely than not related to his recent weight gain, since service discharge.  

Upon review, the Board finds that the VA examiner's medical opinion probative as it is based on a complete review of the claims file and the accurate history provided therein and provides a thorough opinion based on that review and on the medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Additionally, the Board finds the VA examiner's opinion is fully supported by the evidence of record.  

In this regard, the only probative evidence of record clearly and unmistakably shows that the Veteran's preexisting gastrointestinal disease was not permanently aggravated by service beyond the normal progression of the disease.  Rather, the VA examiner opined that the in-service aggravation of the Veteran's GERD was temporary in nature, as is evidenced by the abatement of his symptoms with treatment.  Further, the examiner related the Veteran's current symptoms to his weight gain since service.  The Board notes that the only evidence in the claims file alleging that the Veteran's preexisting GERD was aggravated during service consists of the Veteran's own statements.  It is well settled, however, that laypersons without medical training, such as the Veteran, are not qualified to render medical opinions regarding matters such as diagnosis of disease, which call for specialized medical knowledge.  See Espiritu v. Derwinski, supra.  See also 38 C.F.R. § 3.159 (2009).  The Veteran's statements are accordingly lacking in probative value.

As the evidence clearly and unmistakably shows that the Veteran's GERD preexisted service and was not aggravated beyond its natural progression therein, the Board concludes that the service connection for this disability is not warranted.  The benefit-of-the-doubt doctrine is not for application, and entitlement to service connection for such disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for GERD is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


